Citation Nr: 0837683	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-13 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 12, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 25, 2006.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 26, 2006.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
November 9, 2006.

5.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
December 6, 2006.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran is reported to have active service from October 
1940 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2007 decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York (agency of original jurisdiction or AOJ).  As addressed 
below, the Board has rephrased the issues listed on the title 
page for procedural purposes only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the AOJ, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran in an SOC, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

On March 23, 2007, the AOJ sent the veteran four separate 
notices disallowing claims of payment or reimbursement for 
unauthorized medical expenses performed by Central New York 
Cardiology on October 12, 2006; October 25 through 26, 2006; 
November 9, 2006; and December 6, 2006.  Various reasons were 
cited for the disallowances, but all notice letters 
determined that the veteran had not filed his claims within 
the 90 day filing requirement of 38 C.F.R. § 17.1004(d).

In April 2007, the veteran expressed his disagreement with 
the AOJ's decision.  One of the reasons cited for his 
disagreement was his allegation that VA informed him that he 
need only file his claims whenever he received the bills.  

The Baothe veteran submitted a timely NOD with all the claims 
disallowed by the AOJ's on March 23, 2007, as all denials 
shared a common denominator of being denied on the basis of 
an untimely filing of claim.

The May 2007 SOC phrased the issue as entitlement to payment 
or reimbursement of unauthorized treatment provided by 
Central New York Cardiology from "9/21/06-9/23/06."  None 
of the bills provided by the veteran pertained to his time 
period.

On this record, the Board finds that the veteran has not 
received proper notice, in the form of an SOC, explaining the 
basis for disallowing the 5 separate claims he filed in March 
2007.  The Board, therefore, must remand this case on due 
process grounds and for consideration of additional issues by 
the AOJ.

Accordingly, the case is REMANDED for the following action:

Issue the veteran a supplemental statement 
of the case (SSOC) on the following issues:

a) entitlement to payment or 
reimbursement of unauthorized medical 
expenses provided by Central New York 
Cardiology on October 12, 2006;

b) entitlement to payment or 
reimbursement of unauthorized medical 
expenses provided by Central New York 
Cardiology on October 25, 2006;

c) entitlement to payment or 
reimbursement of unauthorized medical 
expenses provided by Central New York 
Cardiology on October 26, 2006;


d) entitlement to payment or 
reimbursement of unauthorized medical 
expenses provided by Central New York 
Cardiology on November 9, 2006; and 

e) entitlement to payment or 
reimbursement of unauthorized medical 
expenses provided by Central New York 
Cardiology on December 6, 2006.

In so doing, the AOJ should clearly delineate the 
reasons and bases for denying each separate claim, 
including a clear explanation as to how it is 
calculating the filing period with respect to 
disallowance of the claim for services rendered on 
December 6, 2006.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

